Title: To George Washington from John Laurens, 24 March 1781
From: Laurens, John
To: Washington, George


                  
                     My dear General.
                     Passy near Paris 24th March 1781.
                  
                  Upon my arrival here, I found that our Minister plenipotentiary had received the instructions &ca transmitted to him, and commenced the negotiation with which we were charged—and that he had received the followg communication from the Count de Vergennes.
                  "It is impossible for His Majesty to favor a loan in this kingdom—because it would prejudice those which he has occasion to make himself for the support of the war—but His majesty to give the United States a signal proof of his friendship, grants them under the title of a donation Six millions of livres tournois.
                  As the American Army is in want of Arms, Clothing, &ca Mr Franklin will be so good as to give a note of those articles—they will be procured of the best quality and at the most reasonable price—General Washington will be authorised to give draughts for the remaining sum—but the draughts must be at longsight, in order to facilitate the payments from the Royal Treasury.
                  The Courts of Petersburg & Vienna have offered their mediation—The King has answered that it would be personally agreeable to him—but that he could not as yet accept it; because he has Allies whose concurrence is necessary—Mr Franklin is requested to communicate the Overture and Answer to Congress, and to engage them to send their instructions to their plenipotentiaries—It is supposed the Congress will accept the mediation with eagerness."
                  After my first interview with the Count de Vergennes, I presented him a memorial in which I transcribed the principal part of the letter Your Excellency delivered me at New Windsor—& represented the insufficiency of the succour proposed by His Majesty—I have since given in an Extract of the Estimate of the board of war, accompanied with a letter urging the necessity of dispatch in furnishing those essential supplies—My personal sollicitations have not been wanting to induce a prompt and favorable answer—but Mr de Maurepas and Count Vergennes both inform me that nothing can be determined until the return of Mr de Castries, who is expected the day after to morrow—that the matter must be deliberated, and they will consider what can be done—Mr de Neckar will be consulted to day—Mr de Vergennes complains very much of the excessive demands of Congress—and seems to entertain an idea that they wish to throw too much of the burthen of the war on their Ally—he says that the exertions and expence with which france supports the war in different parts of the world fully employ her means—that her public credit has its limits—to surpass which would be fatal to it.
                  
                     Upon the whole My expectations are very moderate—the Naval dispositions were made before My arrival—five Ships of the line for the East Indies with troops—Twenty commanded by de Grasse for the W. Indies—twelve of which are to proceed to America they will probably arrive on our Coast in July.
                  
                  We have no news yet of their departure.  Your Excellency will see that I have written in a great hurry—in my next I hope to be able to give you more particular intelligence of our affairs—In the mean time I take the liberty of troubling you to present my respects to Mrs Washington, my love to the family and the Marquis de la fayette, the want of whose letters is a great disadvantage to me.
                  
                     My only hope of obtaining additional succor is founded on the exalted opinion which the Ministers have of your Excellency and every thing which comes from you.  I have the honor to be with the greatest respect and most tender attachment Your Excellencys most obedt servt
                  
                     John Laurens.
                  
                  
                     
                        Portions in square brackets are translations, in GW’s hand, of code.
                     
                  
                  
               